Title: From Benjamin Franklin to John Torris, 27 May 1780
From: Franklin, Benjamin
To: Torris, John


Sir
Passy, May 27 –80
I received duly your Letters, of the 13th. 20th and 27. Instant. Inclosed I send the judgement upon the Ship flora and cargo. As to the other Vessels which have been brought in contrary to instructions without a Prisoner to be examined, or any Papers belonging to them, it is impossible that I can condemn them under such Circumstances. There having been time sufficient to send me up the Papers which are however not come, I begin to suspect that they are witheld merely because they would show that the Vessels were Neutral. You mention as a Proof an Agreement sent to me as sign’d by the Prisoners when discharg’d acknowledging themselves English &c. I received that Paper but I observed that the names were all sign’d in one hand Writing, which is another suspicious Circumstance; tho’ otherwise it would not have been sufficient Evidence. I have the honour to be sir, &c.
Mr. Torris Negt. a Dunkerque.
